     Case 3:18-cv-01063-AJB-AGS Document 91-1 Filed 10/17/18 PageID.2167 Page 1 of 5




 1     DAVrD J. KAMINSKI (SBN 128509)
       kaminskid@cmtlaw.com
 2
       STEPHEN A. WATKTNS (SBN 205175)
 a
 J     watkinss@cmtlaw.com
       CARLSON & MESSER LLP
 4     5901 W. Century Boulevard, Suite 1200
       Los Angeles, Californi a 90045
 5
       (3 I 0) 242-2200 Telephone
 6     (3 I 0) 242 -2222 F acsimrle
       Attorneys for Defendants
 7     FIRST IINION LENDING, LLC and
       TIMUR SHAMSUTDINOV
 8

 9

10
                                UNITED STATES DISTRICT COURT

11                             SOUTFIERN DISTRICT OF CALIFORNIA
T2
       Anton Ewing, an        individual,        ) CASE NO. 3 : 1 8-cv-01 063-AJB-AGS
t3
                                                 )
t4                             Plaintiff,        ) DECLARATION OF STEPHEN A.
15
                       v.)                         WATKINS IN SUPPORT OF'
                                             )     DEFENDANTS FIRST UNION
t6     8 Figure Dream Lifestyle, LLC,        a
                                             )     LENDING, LLC AND TIMUR
I7     Wyoming limited liability company; )        SHAMSUTDINOV'S OBJECTION TO
       Richard Waldman, an individual; )           PLAINTIFF'S DECLARATION [ECF
18
       R. Scott International Corp., Florida )     e0l
t9     corporation;                          )
                                             )
20
       RFR Capital, LLC, a       Delaware    )
21     limited liability     company;        )     Date: October    180   2018
22
       Robert Signore, an      individual.,  )     Time: Under Submission
                                             )     Judge: Hon. Anthony J. Battaglia
23     Fast Advance Funding,LLC,         a   )     Ctrm:   4,4.
24     Pennsylvania limited      liability   )
       company; Anthony Gibson,        an    )
25
       individual;                           )
26                                           )
27                                           )
                                             )
28


       {00102880;l }
                                                                  DECLARATION OF STEPFIEN A, WATKINI
                                                                                    I 8-cv-   1063-A.IB-AGI
     Case 3:18-cv-01063-AJB-AGS Document 91-1 Filed 10/17/18 PageID.2168 Page 2 of 5




 I     First Premier Funding, LLC, a        )
2      Delaware limited liability company;  )
       Anthony J. Gaglio, an individual;    )
 J
                                            )
4      First Union Lending, LLC, a Florida )
       limited liability company;           )
 5
       Timur Shamsutdinov, an individual )
 6                                          )
 7
       FIG Capital.,LLC, a Delaware limited )
       liability company; Michael Scarpaci, )
 I     an individual;                       )
 9                                          )
       Premium Merchant Funding One,        )
10
       LLC, a New York limited liability    )
11     company; Elie Golshan, an            )
12
       individual;                          )
                                            )
13                         Defendants       )
T4                                          )
                                            )
15

T6

n
l8
19

20

2l
22

23

24

25

26

27

28

       {00102880;l }
                                                          DECLARATION OF STEPHEN A. WATKIN
                                                                            I 8-cv-1063-AJB-AG
     Case 3:18-cv-01063-AJB-AGS Document 91-1 Filed 10/17/18 PageID.2169 Page 3 of 5




 I                     I,   Stephen A. Watkins, have personal knowledge of the following facts and               il
 2     called as a witness would testifz that:
 J                     1.       I, along with David   J. Kaminski, am counsel representing the

 4     Defendants First Union Lending, LLC ("First Union") and Timur Shamsutdinov in
 5     this matter.
 6                     2.       I am also representing Dennis Arroyo      and First Union in Ewingv.

 7     Arroyo,3:18-cv-01212-AJB-BGS (S.D. Cal. filed June 17,2018) (First Union,
 8     Shamsutdinov, and Arroyo collectively "First Union Defendants")
 9                     3    .   On October 15, 2018, at 4:2I p.ffi.,   I e-mailed Plaintiff Anton Ewing
10     with a settlement proposal on behalf of the First Union Defendants and RFR
11     Capital, LLC and Robert Signore (RFR Capital LLC and Robert Signore
l2     collectively "RFR Defendants"). No one else was cced.
l3                     4.       This e-mail sought to resolve this action on behalf of the First Union
t4     Defendants and RFR Defendants and resolve Ewing v. Arroyo on behalf of the
15     RFR Defendants. The e-mail heading stated "FRE 408." A redacted copy of this
t6     e-mail is attached hereto as Exhibit              1.

t7                     5.       In response, on October 12,2018 at 5:32 p.m. Plaintiff e-mailed not
18     only counsel for First Union Defendants (info@firstunionlending.com) and
t9     counsel for the RFR Defendants, Craig Mariam, he e-mailed Dennis Arroyo
20     directly. A copy of this e-mail is attached hereto as Exhibit2. Plaintiff s e-mails
2I     also include the "FRE 408" heading.
22                     6.       In response, on October 15,2018    x    12:56 p.ffi.,   Mr. Arroyo sent an e-
23     mail to Plaintiff. A redacted copy of this e-mail is attached hereto as Exhibit 3.
24                 7.           On October 16, 2018, Plaintiff filed his Surreply Declaration,
25     asserting Mr. Arroyo made certain admissions in that October 15, 2018 e-mail
26     that support denial of the Motion to Declare Mr. Plaintiff a Vexatious Litigant.
27

28

       {00102880;l }
                                                                               DECLARATION OF STEPHEN A. WATKINI
                                                                                                 l8-cv-1063-AJB-AGl
     Case 3:18-cv-01063-AJB-AGS Document 91-1 Filed 10/17/18 PageID.2170 Page 4 of 5




 I                      I declare under penalty of perjury that the foregoing is true and correct and
 2     to the best of my knowledge.
 a
 J     Executed on October I'7,2018 at Los Angeles, CA
                                                                        /s/ Stephen A. Watkins
 4
                                                                      Stephen A. Watkins
 5

 6

 7

 8

 9

l0
11

t2
13

t4
15

r6
17

l8
l9
20

2I
22

23

24

25

26

27

28

       {001 02880;l }                                    2
                                                                           DECLARATION OF STEPHEN A. WATKINI
                                                                                             l8-cv-1063-AJB-AGl
      Case 3:18-cv-01063-AJB-AGS Document 91-1 Filed 10/17/18 PageID.2171 Page 5 of 5




 I                                        CERTIFICATE OF SERVICE
 2                       I hereby certifz that on October 17, 2078 a true and correct copy of
 J      foregoing DECLARATION OF STEPHEN                      A. WATKINS IN         SUPPORT O
 4      DEFENDANTS FIRST TINION LE,NDING, LLC AND
 5      SHAMSUTDINOV'S OBJECTION TO PLAINTIFF'S DECLARATION
 6      901, was filed through the ECF system, which will send notification of such filing

 1      the following e-mail addresses:
 8

 9
         Anton Ewing                                 Craig J Mariam
         3077 B Clairemont Drive #372                Gordon Rees Scully Mansukhani
10
         San Diego, CA 92lll                         633 West 5th Street
11       619-7 t9-9640                               52nd Floor
         Emai : anton@antonewing. c om
                         1                  Los Angeles, CA 90071
t2
         PRO SE                             (2r3) s76-s000
13                                          Email : cmariam@gordonrees. coln
                                            Attorney for Defendant
t4
                                            RFR Capital, LLC
15       Kimberly A. Wright                 Bryan D. Trader
16       Revolve Law Group, LLP             Reed Smith LLP
         2601 Main Street                   355 South Grand Avenue
17
         Suite 1200                         Suite 2800
18       Irvine, CA 92614                   Los Angeles, CA 90071-1514
         833-775-4551                       2t3-457-8000
t9
         Fax: 888-7ll-7710                  Fax: 213-457-8080
20       Email:                             Email : BTrader@reedsrnith. com
2t       I(imberly @rev olvel awgro up. com Attorney for Defendant Premium Merchant
         Attorney for Fast Advance Funding One, LLC
22
         Funding and Anthony Gibson
^L)
        Dated: October 17,2018                               CARLSON & MESSER LLP
24
                                                       By: /s/ David J. Kaminski
25
                                                               David J. Kaminski
26                                                             Attorneys for Defendants,
                                                               FIRST TINION LENDING, LLC
27
                                                                And TIMUR SHAMSUTDINOV
28


        {001 02880;l }
                                                                             OB.IECTION TO DECLARA
                                                                                        I 8-cv-l 063-AJB-
